Citation Nr: 1442391	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  05-16 008	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected psychiatric disability and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






REMAND

The Veteran served on active duty from August 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

By Board decisions dated in January 2008 and March 2014, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) most recently continued the previous denial in an August 2014 supplemental statement of the case (SSOC).  

The Veteran asserts entitlement to service connection for hypertension as secondary to service-connected psychiatric disability and/or diabetes.  See the VA Form 646 dated in August 2013.  (The Veteran is service connected for posttraumatic stress disorder (PTSD) with dysthymia/depressive disorder and diabetes mellitus.)

In a September 2004 report, Dr. B.C.I. noted that the Veteran's currently diagnosed hypertension is considered essential hypertension and, as such, "is not secondary to PTSD."  In a July 2005 report, Dr. B.C.I. reported that the Veteran's hypertension was "diagnosed within the year of diagnosis of diabetes."  She then concluded, "[t]his would be considered essential hypertension and not secondary to diabetes."

In its March 2014 remand, the Board noted that the question of possible aggravation of essential hypertension by either the psychiatric disability or diabetes had not been fully addressed by the medical evidence of record.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, the Board remanded the matter in order to obtain a medical opinion to determine whether the Veteran's hypertension was aggravated by a service-connected disability.

In compliance with the remand instructions, a VA medical opinion was obtained in April 2014.  The examiner reviewed the claims file and concluded, "[f]rom the information that I do have and have reviewed, my opinion would be that neither the PTSD nor the diabetes mellitus diagnoses have worsened the Veteran's hypertension.  His renal functions have been stable until the past two years.  His medications have not had many changes or increases."

Critically, as noted in the August 2014 Informal Hearing Presentation, the explanation for the above-noted opinion as detailed by the April 2014 VA examiner related only to the question of whether the hypertension was aggravated by the service-connected diabetes mellitus.  Unfortunately, the examiner's rationale did not explanation of why the hypertension was not aggravated by service-connected psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Moreover, the March 2014 remand instructions specified that the opinion be obtained from an appropriately qualified VA physician; however, the April 2014 opinion was provided by a physician's assistant.  See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for hypertension must be remanded so that this may be accomplished.


A review of the record demonstrates that the Veteran receives ongoing VA medical treatment.  The Board therefore finds that, upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of VA medical treatment or evaluation of hypertension that the Veteran may have received since March 2014.  All such available documents should be associated with the claims file.

2.  Thereafter, the agency of original jurisdiction (AOJ) should refer the VA claims file to a physician with appropriate expertise.  (The Veteran does not need to be examined unless deemed necessary for an adequate opinion.)  The reviewer is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the reviewer should respond to the following:

a.  Is it at least as likely as not that the Veteran's service-connected psychiatric disability (to include the medications prescribed therefore) has caused or made chronically worse (aggravated beyond the natural course of the disease process) his currently diagnosed hypertension?

b.  Is it at least as likely as not that the Veteran's service-connected diabetes mellitus has caused or made chronically worse (aggravated beyond the natural course of the disease process) his currently diagnosed hypertension?

The reviewer should provide an explanation for each answer, referring to medical authority and/or the available record to support his/her opinions.  

If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

